Citation Nr: 9935781	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
bilateral compound fracture of the mandible.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  This appeal arises from an October 1997 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected residuals of bilateral 
compound fractures of the mandible are not manifested by loss 
of motion of the jaw, pain on motion of the jaw, or 
mandibular bone loss or destruction.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
residuals of bilateral compound fractures of the mandible 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.150, Codes 9903, 9904, 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

Service medical records disclose that the veteran sustained a 
bilateral compound fracture of the mandible when he was 
struck by a prisoner on stockade duty in November 1954.  
There was no teeth, artery or nerve involvement, and the 
veteran was treated with closed reduction of the fractures 
with fixation by intra-maxillary and mandibular wiring and 
rubber band traction.  In March 1956, service connection was 
granted for residuals of bilateral compound fractures of the 
mandible, and a noncompensable evaluation was assigned.  The 
noncompensable evaluation has been continued in subsequent 
rating actions, and the veteran contends that he is entitled 
to a compensable evaluation.  

A VA examination was conducted in July 1991.  The veteran was 
noted to be edentulous, with complete maxillary and 
mandibular dentures.  The veteran reported that his teeth had 
been extracted and his dentures fabricated in approximately 
1982.  The examiner stated that the range of mandibular 
motion appeared within normal limits and X-rays were within 
normal limits and without signs of residuals attributable to 
mandibular fractures.  Clinical and radiographic findings 
could be consistent with a well-healed fracture that occurred 
36 years earlier but did not establish residuals.

The most recent VA examination was conducted in May 1997.  
The veteran reported that his bottom jaw felt like it was 
decaying.  He stated that he had bilateral jaw pain all the 
time, with sharp pain on the rear of both sides of the 
mandibular ridge.  On examination, the veteran had maxillary 
and mandibular sets of dentures that appeared to be loose on 
his alveolar ridges.  He had good protrusive and lateral 
movements of his mandible.  The mandible opened in the 
midline without evidence of deviation or pain.  The opening 
was described as good.  Pannograph revealed a normal 
edentulous mandible.  Further intraoral examination revealed 
essentially normal alveolar ridge for an edentulous patient 
of many years duration.  The diagnosis was normal edentulous 
mouth.  The examiner noted that the service connected 
residuals had no disability effect on the veteran's everyday 
activities, and that he had no ancillary problem as a result.  
The examiner further stated that there were no residuals 
present from the fracture and no limitation of function of 
the lower jaw.  The veteran presented as a normal edentulous 
patient with evidence of the fracture completely resolved 
other than the history of same.

Disability due to residuals of mandibular fractures is 
evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9903 which 
provides the criteria for evaluations of nonunion of the 
mandible.  Moderate impairment of motion or the relative loss 
of masticatory function warrants a 10 percent evaluation.  A 
30 percent evaluation requires severe disability.  In this 
case, the medical evidence establishes that the veteran has 
no loss of masticatory function as a residual of mandibular 
fractures.  Thus, a compensable evaluation is not available 
under this diagnostic code.

The residuals of mandibular fractures may also be evaluated 
based on limitation of motion of the temporomandibular 
articulation.  Motion from 31 to 40 millimeters (mm.) or 
range of lateral excursion from 0 to 4 mm. warrants a 10 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).  Diagnostic Code 9904 provides that malunion of the 
mandible with slight displacement is noncompensable.  A 10 
percent evaluation is warranted with moderate displacement 
and a 20 percent rating is permitted when the displacement is 
severe.  Diagnostic Code 9904.  The evidence reflects that 
there is no displacement of the mandible or loss of 
interincisal motion, so as to warrant a compensable 
evaluation under either of these diagnostic codes.

The Board notes that the VA examiner did not provide a 
precise measurement of the veteran's interincisal motion.  
However, the examiner noted good opening of the mandible, and 
specifically reported that there were no residuals of 
mandibular fracture.  Under the circumstances, the Board 
finds that it would be of no benefit to the veteran to remand 
this claim to obtain a specific measurement.

The Board finds that there is no other applicable diagnostic 
code or criteria analogous to residuals of fractures of the 
mandible under which a compensable evaluation is warranted in 
this case.  The Board has also considered whether a 
compensable evaluation may be warranted on the basis of 
functional impairment and effects of painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.55, see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in this case, the examiner 
specifically described opening of the mandible without 
evidence of deviation or pain.  Although the veteran 
initially complained of jaw pain, these complaints were 
associated with poorly-fitted dentures rather than residuals 
of mandibular fractures.

Accordingly, the veteran is not entitled to a compensable 
evaluation for the service connected residuals of bilateral 
compound mandible fractures.  The evidence is not in 
equipoise to warrant a compensable evaluation, and the 
provisions of 38 U.S.C.A. § 5107 regarding reasonable doubt 
are not applicable.

This is not an exceptional case where the schedular 
evaluations are shown to be inadequate.  It does not present 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

